

116 HR 2855 IH: To deem the application submitted by Jaci Hermstad to the Food and Drug Administration for compassionate use of the gene therapy antisense oligonucleotides to be approved.
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS1st SessionH. R. 2855IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo deem the application submitted by Jaci Hermstad to the Food and Drug Administration for compassionate use of the gene therapy antisense oligonucleotides to be approved. 
1.Deemed approval of application for compassionate use of the gene therapy antisense oligonucleotidesNotwithstanding the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or any other provision of law, the application submitted by Jaci Hermstad to the Food and Drug Administration for compassionate use of the gene therapy antisense oligonucleotides is deemed to be approved.  